 1

 2

 3                        UNITED STATES DISTRICT COURT
 4                      EASTERN DISTRICT OF CALIFORNIA
 5

 6   STROBEL, et al.,                  No.   2:19-cv-767 JAM-KJN
 7               Plaintiffs,
 8        v.                                   RECUSAL ORDER
 9   COLGATE-PALMOLIVE CO., et al,
10               Defendants.
11
          Upon examination of the above-captioned action, the under-
12
     signed judge disqualifies himself.
13
          Good cause appearing therefor,
14

15        IT IS HEREBY ORDERED that the undersigned recuses himself as

16   the judge for the above-captioned case.

17        IT IS FURTHER ORDERED that all pending dates before Judge

18   Mendez should be vacated, to be reset by the judge that is re-

19   assigned.

20        IT IS FURTHER ORDERED that the Clerk of the Court reassign

21   this case to another judge for all further proceedings and that

22   the Clerk of the Court make appropriate adjustment in the

23   assignment of civil cases to compensate for this reassignment.

24        IT IS SO ORDERED.

25   DATED: May 2, 2019

26                                   /s/ John A. Mendez____________
                                     HONORABLE JOHN A. MENDEZ
27                                   United States District Court Judge
28
                                       1
